 

——FILED -———— RECEIVED
—— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURT | JUN 12 2019

 

 

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
-o0o- DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES OF AMERICA, }
)
Plaintiff, ) Case No.: 2:19-mj-67-GWF
)
vs, ) ORDER
)
JOHN ALEXANDER LUKASIK, )
)
Defendant. )

 

On June 11, 2019, John Alexander Lukasik plead guilty to Count 1 of the Complaint. As
stated in the plea agreement, Counts 2 and 3 were to be dismissed.

IT IS HEREBY ORDERED that Counts 2 and 3 of the Complaint are dismissed.

DATED this 12 day of June 2019.

 
